 
 
 
 
 
YUM! BRANDS, INC.
LONG TERM INCENTIVE PLAN
(As Amended Through the Fourth Amendment)
 
 
SECTION 1
GENERAL
 
1.1           PURPOSE.  YUM! Brands, Inc. Long Term Incentive Plan (the "Plan")
has been established by YUM! Brands, Inc. (the "Company" or "YUM!") to
(i) attract and retain persons eligible to participate in the Plan;
(ii) motivate Participants, by means of appropriate incentives, to achieve
long-range goals; (iii) provide incentive compensation opportunities that are
competitive with those of other similar companies; and (iv) align the interests
of Participants with those of the Company's shareholders.
 
1.2           PARTICIPATION.  Subject to the terms and conditions of the Plan,
the Committee shall determine and designate, from time to time, from among the
Eligible Individuals, those persons who will be granted one or more Awards under
the Plan, and thereby become "Participants" in the Plan.
 
1.3           OPERATION, ADMINISTRATION, AND DEFINITIONS.  The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of Section 4 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 8 of the Plan).
 
 
SECTION 2
OPTIONS AND SARS
 
2.1           DEFINITIONS.
 
(a)  The grant of an "Option" entitles the Participant to purchase shares of
Stock at an Exercise Price and during a specified time established by the
Committee. Any Option granted under this Section 2 may be either a non-qualified
option (an "NQO") or an incentive stock option (an "ISO"), as determined in the
discretion of the Committee. An "NQO" is an Option that is not intended to be an
"incentive stock option" as that term is described in section 422(b) of the
Code. An "ISO" is an Option that is intended to satisfy the requirements
applicable to an "incentive stock option" described in section 422(b) of the
Code.
 
(b)  A stock appreciation right (an "SAR") entitles the Participant to receive,
in cash or Stock (as determined in accordance with subsection 2.5), value equal
to (or otherwise based on) the excess of: (a) the Fair Market Value of a
specified number of shares of Stock at the time of exercise; over (b) an
Exercise Price established by the Committee.
 
2.2           EXERCISE PRICE.  The "Exercise Price" of each Option and SAR
granted under this Section 2 shall be established by the Committee or shall be
determined by a method established by the Committee at the time the Option or
SAR is granted; except that the Exercise Price shall not be less than the
closing price of a share of Stock on the date of grant as reported on the
composite tape for securities listed on the New York Stock Exchange (or if no
sales of stock were made on said exchange on such date, on the next preceding
day on which sales were made on such exchange).
 


 
1

--------------------------------------------------------------------------------




 
2.3           EXERCISE.  An Option and an SAR shall be exercisable in accordance
with such terms and conditions and during such periods as may be established by
the Committee.
 
2.4           PAYMENT OF OPTION EXERCISE PRICE.  The payment of the Exercise
Price of an Option granted under this Section 2 shall be subject to the
following:
 
(a)  Subject to the following provisions of this subsection 2.4, the full
Exercise Price for shares of Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise arrangement approved by the Committee and described in
paragraph 2.4(c), payment may be made as soon as practicable after the
exercise).
 
(b)  The Exercise Price shall be payable in cash or by tendering, by either
actual delivery of shares or by attestation, shares of Stock acceptable to the
Committee, and valued at Fair Market Value as of the day of exercise, or in any
combination thereof, as determined by the Committee.
 
(c)  The Committee may permit a Participant to elect to pay the Exercise Price
upon the exercise of an Option by irrevocably authorizing a third party to sell
shares of Stock (or a sufficient portion of the shares) acquired upon exercise
of the Option and remit to the Company a sufficient portion of the sale proceeds
to pay the entire Exercise Price and any tax withholding resulting from such
exercise.
 
2.5           SETTLEMENT OF AWARD.  Settlement of Options and SARs is subject to
subsection 4.7.
 
2.6           GRANTS OF OPTIONS AND SARS.  An Option may but need not be in
tandem with an SAR, and an SAR may but need not be in tandem with an Option (in
either case, regardless of whether the original award was granted under this
Plan or another plan or arrangement). If an Option is in tandem with an SAR, the
exercise price of both the Option and SAR shall be the same, and the exercise of
the Option or SAR with respect to a share of Stock shall cancel the
corresponding tandem SAR or Option right with respect to such share. If an SAR
is in tandem with an Option but is granted after the grant of the Option, or if
an Option is in tandem with an SAR but is granted after the grant of the SAR,
the later granted tandem Award shall have the same exercise price as the earlier
granted Award, but the exercise price for the later granted Award may be less
than the Fair Market Value of the Stock at the time of such grant; provided,
however, that an exercise price below the Fair Market Value at the time of such
grant shall not be permitted in the case of a 409A Award if this would cause the
award to be subject Code section 409A.
 
2.7           NO REPRICING, CANCELLATION, OR RE-GRANT OF OPTIONS.  Except for
adjustments pursuant to subsection 4.2(f) (relating to adjustment of shares),
the Exercise Price for any outstanding Option granted under the Plan may not be
decreased after the date of grant nor may an outstanding Option granted under
the Plan be surrendered to the Company as consideration in exchange for the
grant of a new Option with a lower exercise price.
 

 
2

--------------------------------------------------------------------------------

 

 
SECTION 3
OTHER STOCK AWARDS
 
3.1           DEFINITIONS.
 
(a)  A "Stock Unit" Award is the grant of a right to receive shares of Stock in
the future.
 
(b)  A "Performance Share" Award is a grant of a right to receive shares of
Stock or Stock Units which is contingent on the achievement of performance or
other objectives during a specified period.
 
(c)  A "Performance Unit" Award is a grant of a right to receive a designated
dollar value amount of Stock which is contingent on the achievement of
performance or other objectives during a specified period.
 
(d)  A "Restricted Stock" Award is a grant of shares of Stock, and a "Restricted
Stock Unit" Award is the grant of a right to receive shares of Stock in the
future, with such shares of Stock or right to future delivery of such shares of
Stock subject to a risk of forfeiture or other restrictions that will lapse upon
the achievement of one or more goals relating to completion of service by the
Participant, or achievement of performance or other objectives, as determined by
the Committee.
 
3.2           RESTRICTIONS ON AWARDS.  Each Stock Unit Award, Restricted Stock
Award, Restricted Stock Unit Award, Performance Share Award, and Performance
Unit Award shall be subject to the following:
 
(a)  Any such Award shall be subject to such conditions, restrictions and
contingencies as the Committee shall determine.
 
(b)  If the right to become vested in a Restricted Stock Award, Restricted Stock
Unit Award, Performance Share Award or Performance Unit Award is conditioned on
the completion of a specified period of service with the Company or the
Subsidiaries, without achievement of Performance Measures or other performance
objectives being required as a condition of vesting, and without it being
granted in lieu of other compensation, then the required period of service for
full vesting of the Award shall be not less than three years (provided that the
required period for full vesting shall, instead, not be less than two years in
the case of annual incentive deferrals payable in restricted shares) (subject to
acceleration of vesting, to the extent permitted by the Committee, in the event
of the Participant's death, disability, retirement, change in control or
involuntary termination). Awards to Directors may vest immediately.
 

 
3

--------------------------------------------------------------------------------

 
 
 
(c)  The Committee may designate whether any such Award being granted to any
Participant is intended to be "performance-based compensation" as that term is
used in section 162(m) of the Code. Any such Awards designated as intended to be
"performance-based compensation" shall be conditioned on the achievement of one
or more Performance Measures, to the extent required by Code section 162(m). The
Performance Measures that may be used by the Committee for such Awards shall be
based on any one or more of the following Company, Subsidiary, operating unit or
division performance measures, as selected by the Committee: cash flow;
earnings; earnings per share; market value added or economic value added;
profits; return on assets; return on equity; return on investment; revenues;
stock price; total shareholder return; customer satisfaction metrics; or
restaurant unit development. Each goal may be expressed on an absolute and/or
relative basis, may be based on or otherwise employ comparisons based on
internal targets, the past performance of the Company and/or the past or current
performance of other companies, and in the case of earnings-based measures, may
use or employ comparisons relating to capital, shareholders' equity and/or
shares outstanding, investments or to assets or net assets. For Awards under
this Section 3 intended to be "performance-based compensation," the grant of the
Awards and the establishment of the Performance Measures shall be made during
the period required under Code section 162(m).
 
(d)  To the extent an Award is a 409A Award (as defined in Section 8) and is
subject to a substantial risk of forfeiture within the meaning of Code section
409A (or will be granted upon the satisfaction of a condition that constitutes
such a substantial risk of forfeiture), any compensation due under the Award (or
pursuant to a commitment to grant an Award) shall be provided in full not later
than the 60th day following the date there is no longer such a substantial risk
of forfeiture with respect to the Award, unless the Committee shall clearly and
expressly provide otherwise with respect to the Award in the Award agreement.
 
 
SECTION 4
OPERATION AND ADMINISTRATION
 
4.1           EFFECTIVE DATE.  The Plan shall be effective as of May 20, 1999
(the "Effective Date"). The Plan shall be unlimited in duration and, in the
event of Plan termination, shall remain in effect as long as any Awards under it
are outstanding; provided, however, that no Awards may be granted under the Plan
on or after the ten-year anniversary of May 15, 2008, the date on which the Plan
was amended by the Third Amendment.
 
4.2           The shares of Stock for which Awards may be granted under the Plan
shall be subject to the following:
 
(a)  The shares of Stock with respect to which Awards may be made under the Plan
shall be shares currently authorized but unissued or currently held or
subsequently acquired by the Company as treasury shares (to the extent permitted
by law), including shares purchased in the open market or in private
transactions.
 

 
4

--------------------------------------------------------------------------------

 
 


 
(b)  Subject to the following provisions of this subsection 4.2, the maximum
number of shares of Stock that may be delivered to Participants and their
beneficiaries under the Plan shall be 70,600,000 (which number includes all
shares delivered under the Plan since its establishment in 1999, determined in
accordance with the terms of the Plan); and for purposes of applying the
limitations of this paragraph (b), each share of Stock delivered pursuant to
Section 3 (relating to Other Stock Awards) shall be counted as covering two
shares of Stock, and shall reduce the number of shares of Stock available for
delivery under this paragraph (b) by two shares except, however, in the case of
restricted shares or restricted units delivered pursuant to the settlement of
earned annual incentives, each share of Stock shall be counted as covering one
share of Stock and shall reduce the number of shares of Stock available for
delivery by one share.
 
(c)  To the extent provided by the Committee, any Award may be settled in cash
rather than Stock. To the extent any shares of Stock covered by an Award are not
delivered to a Participant or beneficiary because the Award is forfeited or
canceled, or the shares of Stock are not delivered because the Award is settled
in cash or used to satisfy the applicable tax withholding obligation, such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Stock available for delivery under the Plan.
 
(d)  If the exercise price of any stock option granted under the Plan is
satisfied by tendering shares of Stock to the Company (by either actual delivery
or by attestation), only the number of shares of Stock issued net of the shares
of Stock tendered shall be deemed delivered for purposes of determining the
maximum number of shares of Stock available for delivery under the Plan.
 
(e)  Subject to paragraph 4.2(f), the following additional maximums are imposed
under the Plan.
 
(i)  The maximum number of shares that may be covered by Awards granted to any
one individual pursuant to Section 2 (relating to Options and SARs) shall be
9,000,000 shares during any five calendar-year period. If an Option is in tandem
with an SAR, such that the exercise of the Option or SAR with respect to a share
of Stock cancels the tandem SAR or Option right, respectively, with respect to
such share, the tandem Option and SAR rights with respect to each share of Stock
shall be counted as covering one share of Stock for purposes of applying the
limitations of this paragraph (i).
 
(ii)  For Stock Unit Awards, Restricted Stock Awards, Restricted Stock Unit
Awards and Performance Share Awards that are intended to be "performance-based
compensation" (as that term is used for purposes of Code section 162(m)), no
more than 3,000,000 shares of Stock may be subject to such Awards granted to any
one individual during any five-calendar-year period (regardless of when such
shares are deliverable). If, after shares have been earned, the delivery is
deferred, any additional shares attributable to dividends during the deferred
period shall be disregarded.
 
(iii)  The maximum number of shares of Stock that may be issued in conjunction
with Awards granted pursuant to Section 3 (relating to Other Stock Awards) shall
be 12,000,000 shares except that Stock Units or Restricted Shares granted with
respect to the deferral of annual cash incentive awards under the Company's
deferral plan will not count towards this maximum.
 

 
5

--------------------------------------------------------------------------------

 
 


 
(iv)  For Performance Unit Awards that are intended to be "performance-based
compensation" (as that term is used for purposes of Code section 162(m)), no
more than $4,000,000 may be subject to such Awards granted to any one individual
during any one-calendar-year period (regardless of when such amounts are
deliverable). If, after amounts have been earned with respect to Performance
Unit Awards, the delivery of such amounts is deferred, any additional amounts
attributable to earnings during the deferral period shall be disregarded.
 
(f)  If any change in corporate capitalization, such as a stock split, reverse
stock split, or stock dividend; or any corporate transaction such as a
reorganization, reclassification, merger or consolidation or separation,
including a spin-off, of the Company or sale or other disposition by the Company
of all or a portion of its assets, any other change in the Company's corporate
structure, or any distribution to shareholders (other than a cash dividend that
is not an extraordinary cash dividend) results in the outstanding shares of
Stock, or any securities exchanged therefor or received in their place, being
exchanged for a different number or class of shares or other securities of the
Company, or for shares of stock or other securities of any other corporation (or
new, different or additional shares or other securities of the Company or of any
other corporation being received by the holders of outstanding shares of Stock),
or a material change in the market value of the outstanding shares of Stock as a
result of the change, transaction or distribution, then equitable adjustments
shall be made by the Committee, as it determines are necessary and appropriate,
in:
 
(i)  the number and type of Shares (or other property) with respect to which
Awards may be granted;
 
(ii)  the number and type of Shares (or other property) subject to outstanding
Awards;
 
(iii)  the grant or Exercise Price with respect to outstanding Awards; and
 
(iv)  the terms, conditions or restrictions of outstanding Awards and/or Award
agreements;
 
 
provided, however, that all such adjustments made in respect of each ISO shall
be accomplished so that such Option shall continue to be an incentive stock
option within the meaning of Section 422 of the Code. However, in no event shall
this paragraph (f) be construed to permit a modification (including a
replacement) of an Option or SAR if such modification either: (i) would result
in accelerated recognition of income or imposition of additional tax under Code
section 409A; or (ii) would cause the Option or SAR subject to the modification
(or cause a replacement Option or SAR) to be subject to Code section 409A,
provided that the restriction of this clause (ii) shall not apply to any Option
or SAR that, at the time it is granted or otherwise, is designated as being
deferred compensation subject to Code section 409A.
 
4.3           GENERAL RESTRICTIONS.  Delivery of shares of Stock or other
amounts under the Plan shall be subject to the following:
 
(a)  Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933), and the applicable requirements of
any securities exchange or similar entity.
 


6

--------------------------------------------------------------------------------


 
 
 
(b)  To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.
 
4.4           TAX RESTRICTIONS.
 
(a)  All distributions under the Plan are subject to withholding of all
applicable taxes, and the Committee may condition the delivery of any shares or
other benefits under the Plan on satisfaction of the applicable withholding
obligations. The Committee, in its discretion, and subject to such requirements
as the Committee may impose prior to the occurrence of such withholding, may
permit such withholding obligations to be satisfied through cash payment by the
Participant, through the surrender of shares of Stock which the Participant
already owns, or through the surrender of shares of Stock to which the
Participant is otherwise entitled under the Plan.
 
(b)  Subsections 4.5, 4.6 and 4.7 shall be subject to the following:
 
(i)  Subsection 4.5 shall not be construed to permit the grant of a replacement
Option or SAR if such action would cause the Option or SAR being granted or the
option or stock appreciation right being replaced to be subject to Code
section 409A, provided that this paragraph (i) shall not apply to any Option or
SAR (or option or stock appreciation right granted under another plan) being
replaced that, at the time it is granted, is clearly and expressly designated as
being deferred compensation subject to Code section 409A.
 
(ii)  Except with respect to an Option or SAR that, at the time it is granted,
is clearly and expressly designated as being deferred compensation subject to
Code section 409A, no Option or SAR shall condition the receipt of dividends
(including dividend equivalents) with respect to an Option or SAR on the
exercise of such Award, or otherwise provide for payment of such dividends in a
manner that would cause the payment to be treated as an offset to or reduction
of the exercise price of the Option or SAR (or an increase to the compensation
payable under the Option or SAR) pursuant Treas. Reg. §1.409A-1(b)(5)(i)(E).
 
(iii)  Neither subsection 4.5, 4.6 nor 4.7 shall be construed to permit a
modification of an Award, or to permit the payment of a dividend or dividend
equivalent, if such actions would result in accelerated recognition of taxable
income or imposition of additional tax under Code section 409A.
 
(iv)  Except for Options and SARs clearly and expressly designated at the time
of grant as intended to be subject to Code section 409A, subsections 4.5, 4.6,
and 4.7 shall not be construed to permit the deferred settlement of Options or
SARs, if such settlement would result in deferral of compensation under Treas.
Reg. §1.409A-1(b)(5)(i)(A)(3).
 

 
7

--------------------------------------------------------------------------------

 

 
 
(c)  At all times, this Plan shall be interpreted and operated (i) with respect
to 409A Awards (as defined in Section 8 below), in accordance with the
requirements of  Code section 409A, unless an exemption from Code section 409A
is available and applicable, (ii) to maintain the exemptions from Code section
409A of Options, SARs and Restricted Stock, unless any such Award is expressly
and clearly designated as deferred compensation at the time of its grant, and
any Awards designed to meet the short-term deferral exception under Code section
409A, and (iii) to preserve the status of deferrals of compensation that were
earned and vested prior to January 1, 2005 as exempt from Code section 409A,
i.e., to preserve the grandfathered status of such deferrals.  To the extent
there is a conflict between the provisions of the Plan relating to compliance
with Code section 409A and the provisions of any Award agreement issued under
the Plan, the provisions of the Plan control. Moreover, any discretionary
authority that the Committee may have pursuant to the Plan shall not be
applicable to an Award that is subject to Code section 409A to the extent such
discretionary authority would conflict with Code section 409A. In addition, to
the extent required to avoid a violation of the applicable rules under Code
section 409A by reason of Code section 409A(a)(2)(B)(i), any payment under an
Award shall be delayed until the earliest date of payment that will result in
compliance with the rules of Code section 409A(a)(2)(B)(i) (regarding the
required six-month delay for distributions to specified employees that are
related to a separation from service). In the event that any Award shall be
deemed not to comply with Code section 409A, then neither the Company, the Board
of Directors, the Committee nor its or their designees or agents, nor any of
their affiliates, assigns or successors (each a "protected party") shall be
liable to any Award recipient or other person for actions, inactions, decisions,
indecisions or any other role in relation to the Plan by a protected party if
made or undertaken in good faith or in reliance on the advice of counsel (who
may be counsel for the Company), or made or undertaken by someone other than a
protected party.
 
4.5           GRANT AND USE OF AWARDS.  Subject to subsection 4.4: In the
discretion of the Committee, a Participant may be granted any Award permitted
under the provisions of the Plan, and more than one Award may be granted to a
Participant. Awards may be granted as alternatives to or replacement of awards
granted or outstanding under the Plan, or any other plan or arrangement of the
Company or a Subsidiary (including a plan or arrangement of a business or
entity, all or a portion of which is acquired by the Company or a Subsidiary).
Subject to the overall limitation on the number of shares of Stock that may be
delivered under the Plan, the Committee may use available shares of Stock as the
form of payment for compensation, grants or rights earned or due under any other
compensation plans or arrangements of the Company or a Subsidiary, including the
plans and arrangements of the Company or a Subsidiary assumed in business
combinations. Notwithstanding the provisions of subsection 2.2, Options and SARs
granted under the Plan in replacement for awards under plans and arrangements of
the Company, Subsidiaries, or other companies that are assumed in business
combinations may provide for exercise prices that are less than the Fair Market
Value of the Stock at the time of the replacement grants, if the Committee
determines that such exercise price is appropriate to preserve the economic
benefit of the award and that it will not impair the exemption of the Options or
SARS from Code section 409A (unless the Committee clearly and expressly foregoes
such exemption at the time the Options or SARs are granted).
 
4.6           DIVIDENDS AND DIVIDEND EQUIVALENTS.  Subject to subsection 4.4: An
Award (including without limitation an Option or SAR Award) may provide the
Participant with the right to receive dividend payments or dividend equivalent
payments with respect to Stock subject to the Award (both before and after the
Stock subject to the Award is earned, vested, or acquired), which payments may
be either made currently or credited to an account for the Participant, and may
be settled in cash or Stock, as determined by the Committee. Any such
settlements, and any such crediting of dividends or dividend equivalents or
reinvestment in shares of Stock, may be subject to such conditions, restrictions
and contingencies as the Committee shall establish, including the reinvestment
of such credited amounts in Stock equivalents.
 


8

--------------------------------------------------------------------------------


 


 
4.7           SETTLEMENT AND PAYMENTS.  Subject to subsection 4.4: Awards may be
settled through cash payments, the delivery of shares of Stock, the granting of
replacement Awards, or combination thereof as the Committee shall determine. Any
Award settlement, including payment deferrals, may be subject to such
conditions, restrictions and contingencies as the Committee shall determine. The
Committee may permit or require the deferral of any Award payment, subject to
such rules and procedures as it may establish, which may include provisions for
the payment or crediting of interest, or dividend equivalents, including
converting such credits into deferred Stock equivalents. Each Subsidiary shall
be liable for payment of cash due under the Plan with respect to any Participant
to the extent that such benefits are attributable to the services rendered for
that Subsidiary by the Participant. Any disputes relating to liability of a
Subsidiary for cash payments shall be resolved by the Committee.
 
4.8           TRANSFERABILITY.  Except as otherwise provided by the Committee,
Awards under the Plan are not transferable except as designated by the
Participant by will or by the laws of descent and distribution.
 
4.9           FORM AND TIME OF ELECTIONS.  Unless otherwise specified herein,
each election required or permitted to be made by any Participant or other
person entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.
 
4.10           AGREEMENT WITH COMPANY.  An Award under the Plan shall be subject
to such terms and conditions, not inconsistent with the Plan, as the Committee
shall, in its sole discretion, prescribe. The terms and conditions of any Award
to any Participant shall be reflected in such form of written document as is
determined by the Committee. A copy of such document shall be provided to the
Participant, and the Committee may, but need not require that the Participant
sign a copy of such document. Such document is referred to in the Plan as an
"Award Agreement" regardless of whether any Participant signature is required.
 
4.11           ACTION BY COMPANY OR SUBSIDIARY.  Any action required or
permitted to be taken by the Company or any Subsidiary shall be by resolution of
its board of directors, or by action of one or more non-employee members of the
board (including a committee of the board) who are duly authorized to act for
the board, or (except to the extent prohibited by applicable law or applicable
rules of any stock exchange) by a duly authorized officer of such company, or by
any employee of the Company or any Subsidiary who is delegated by the board of
directors authority to take such action.
 
4.12           GENDER AND NUMBER.  Where the context admits, words in any gender
shall include any other gender, words in the singular shall include the plural
and the plural shall include the singular.
 
4.13           LIMITATION OF IMPLIED RIGHTS.
 
(a)  Neither a Participant nor any other person shall, by reason of
participation in the Plan, acquire any right in or title to any assets, funds or
property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets, or other property which the Company or
any Subsidiary, in its sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the Stock or amounts, if any, payable under the Plan, unsecured by any assets of
the Company or any Subsidiary, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person.
 

 
9

--------------------------------------------------------------------------------

 
 


 
(b)  The Plan does not constitute a contract of employment, and selection as a
Participant will not give any participating employee or other individual the
right to be retained in the employ of the Company or any Subsidiary or the right
to continue to provide services to the Company or any Subsidiary, nor any right
or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan. Except as otherwise provided
in the Plan, no Award under the Plan shall confer upon the holder thereof any
rights as a shareholder of the Company prior to the date on which the individual
fulfills all conditions for receipt of such rights.
 
4.14           EVIDENCE.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
 
 
SECTION 5
CHANGE IN CONTROL
 
Subject to the provisions of paragraph 4.2(f) (relating to the adjustment of
shares), and except as otherwise provided in the Plan or the Award Agreement
reflecting the applicable Award, the Committee may provide under the terms of
any Award that upon the occurrence of a Change in Control:
 
(a)  All outstanding Options (regardless of whether in tandem with SARs) shall
become fully exercisable.
 
(b)  All outstanding SARs (regardless of whether in tandem with Options) shall
become fully exercisable.
 
(c)  All Stock Units, Restricted Stock, Restricted Stock Units, and Performance
Shares (including any Award payable in Stock which is granted in conjunction
with a Company deferral program) shall become fully vested.
 
Notwithstanding anything in this Plan or any Award agreement to the contrary, to
the extent any provision of this Plan or an Award agreement would cause a
payment of deferred compensation that is subject to Code section 409A to be made
upon the occurrence of a Change in Control, then such payment shall not be made
unless such Change in Control also constitutes a "change in ownership", "change
in effective control" or "change in ownership of a substantial portion of the
Company's assets" within the meaning of Code section 409A.  Any payment that
would have been made except for the application of the preceding sentence shall
be made in accordance with the payment schedule that would have applied in the
absence of a Change in Control.
 
 
10

--------------------------------------------------------------------------------


 
 
 
SECTION 6
COMMITTEE
 
6.1           ADMINISTRATION.  The authority to control and manage the operation
and administration of the Plan shall be vested in a committee (the "Committee")
in accordance with this Section 6. The Committee shall be selected by the Board,
and shall consist solely of two or more non-employee members of the Board. If
the Committee does not exist, or for any other reason determined by the Board,
the Board may take any action under the Plan that would otherwise be the
responsibility of the Committee. As of the date this Plan is adopted, the
Committee shall mean the Compensation Committee of the Board of Directors.
 
6.2           POWERS OF COMMITTEE.  The Committee's administration of the Plan
shall be subject to the following:
 
(a)  Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Eligible Individuals those
persons who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares covered by the Awards, to
establish the terms, conditions, performance criteria, restrictions, and other
provisions of such Awards, and (subject to the restrictions imposed by
Section 7) to cancel or suspend Awards.
 
(b)  To the extent that the Committee determines that the restrictions imposed
by the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Committee will have the authority
and discretion to modify those restrictions as the Committee determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside of the United States.
 
(c)  The Committee will have the authority and discretion to interpret the Plan,
to establish, amend, and rescind any rules and regulations relating to the Plan,
to determine the terms and provisions of any Award Agreement made pursuant to
the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.
 
(d)  Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.
 
(e)  In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the articles and
by-laws of the Company, and applicable state corporate law.
 
6.3           DELEGATION BY COMMITTEE.  Except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time. Until action to the
contrary is taken by the Board or the Committee, the Committee's authority with
respect to Awards and other matters concerning Participants below the Partners
Council or Executive Officer level is delegated to the Chief Executive Officer
or the Chief People Officer of the Company.
 
6.4           INFORMATION TO BE FURNISHED TO COMMITTEE.  The Company and
Subsidiaries shall furnish the Committee with such data and information as it
determines may be required for it to discharge its duties. The records of the
Company and Subsidiaries as to an employee's or Participant's employment (or
other provision of services), termination of employment (or cessation of the
provision of services), leave of absence, reemployment and compensation shall be
conclusive on all persons unless determined to be incorrect. Participants and
other persons entitled to benefits under the Plan must furnish the Committee
such evidence, data or information as the Committee considers desirable to carry
out the terms of the Plan.
 

 
11

--------------------------------------------------------------------------------

 
 


 
6.5            MISCONDUCT.  If the Committee determines that a present or former
employee has (i) used for profit or disclosed to unauthorized persons,
confidential or trade secrets of YUM!; (ii) breached any contract with or
violated any fiduciary obligation to YUM!; or (iii) engaged in any conduct which
the Committee determines is injurious to the Company, the Committee may cause
that employee to forfeit his or her outstanding awards under the Plan, provided,
however, that during the pendency of a Potential Change in Control and as of and
following the occurrence a Change in Control, no outstanding awards under the
Plan shall be subject to forfeiture pursuant to this Section 6.5.
 
A "Potential Change in Control" shall exist during any period in which the
circumstances described in items (i), (ii), (iii) or (iv), below, exist
(provided, however, that a Potential Change in Control shall cease to exist not
later than the occurrence of a Change in Control):
 
(i)  The Company or any successor or assign thereof enters into an agreement,
the consummation of which would result in the occurrence of a Change in Control;
provided that a Potential Change in Control described in this item (i) shall
cease to exist upon the expiration or other termination of all such agreements.
 
(ii)  Any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; provided that a Potential Change in Control described in this item (ii)
shall cease to exist upon the withdrawal of such intention, or upon a reasonable
determination by the Board that there is no reasonable chance that such actions
would be consummated.
 
(iii)  Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or any of its affiliates). However, a Potential Change in Control shall
not be deemed to exist by reason of ownership of securities of the Company by
any person, to the extent that such securities of the Company are acquired
pursuant to a reorganization, recapitalization, spin-off or other similar
transactions (including a series of prearranged related transactions) to the
extent that immediately after such transaction or transactions, such securities
are directly or indirectly owned in substantially the same proportions as the
proportions of ownership of the Company's securities immediately prior to the
transaction or transactions.
 
(iv)  The Board adopts a resolution to the effect that, for purposes of this
Plan, a potential change in control exists; provided that a Potential Change in
Control described in this item (iv) shall cease to exist upon a reasonable
determination by the Board that the reasons that give rise to the resolution
providing for the existence of a Potential Change in Control have expired or no
longer exist.
 

 
12

--------------------------------------------------------------------------------

 
 
 
 
SECTION 7
AMENDMENT AND TERMINATION
 
The Board may, at any time, amend or terminate the Plan, provided that (i) no
amendment or termination may, in the absence of written consent to the change by
the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; (ii) no amendments may increase the
limitations on the number of shares set forth in subsections 4.2(b) and 4.2(e)
or decrease the minimum Option or SAR Exercise Price set forth in subsection 2.2
unless any such amendment is approved by the Company's shareholders; (iii) the
provisions of subsection 2.6 (relating to Option repricing) may not be amended,
unless any such amendment is approved by the Company's shareholders; (iv) no
amendment may expand the definition of Eligible Individual in subsection 8(e),
unless any such amendment is approved by the Company's shareholders; (v) no
amendment may decrease the minimum restriction or performance period set forth
in subsection 3.2(b), unless any such amendment is approved by the Company's
shareholders; (vi) adjustments pursuant to subsection 4.2(f) shall not be
subject to the foregoing limitations of this Section 7; and (vii) no amendment
or termination shall be adopted or effective if it would result in accelerated
recognition of income or imposition of additional tax under Code section 409A
or, except as otherwise provided in the amendment, would cause amounts that were
not otherwise subject to Code section 409A to become subject to Code
section 409A.
 
 
SECTION 8
DEFINED TERMS
 
In addition to the other definitions contained herein, the following definitions
shall apply:
 
(a)  409A AWARD.  The term "409A Award" shall mean each Plan Award that was not
both earned and vested as of December 31, 2004, and all other Plan Awards that
were materially modified after October 3, 2004, determined in each case within
the meaning of Code section 409A.
 
(b)  AWARD.  The term "Award" shall mean any award or benefit granted under the
Plan, including, without limitation, the grant of Options, SARs, Stock Unit
Awards, Restricted Stock Awards, Restricted Stock Unit Awards, Performance Unit
Awards, and Performance Share Awards.
 
(c)  BOARD.  The term "Board" shall mean the Board of Directors of the Company.
 
(d)  CHANGE IN CONTROL.  Except as otherwise provided by the Committee, a
"Change in Control" shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:
 
(i)  any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (I) of paragraph (iii)
below; or
 

 
13

--------------------------------------------------------------------------------

 
 


 
(ii)  the following individuals' cease for any reason to constitute a majority
of the number of directors then serving; individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company), whose appointment or election by the
Board or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or
 
(iii)  there is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary with any other corporation, other than (I) a
merger or consolidation immediately following which those individuals who
immediately prior to the consummation of such merger or consolidation,
constituted the Board, constitute a majority of the board of directors of the
Company or the surviving or resulting entity or any parent thereof, or (II) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company's then outstanding securities.
 
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 
"Affiliate" shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act.
 
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act, except that a Person shall not be deemed to be the Beneficial
Owner of any securities which are properly filed on a Form 13-G.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.
 
"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) YUM! or any of its Affiliates; (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of YUM! or any of
its subsidiaries; (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities; or (iv) a corporation owned, directly or
indirectly, by the stockholders of YUM! in substantially the same proportions as
their ownership of stock of YUM!.
 
(e)  CODE.  The term "Code" means the Internal Revenue Code of 1986, as amended.
A reference to any provision of the Code shall include reference to any
successor provision of the Code.
 

 
14

--------------------------------------------------------------------------------

 
 


 
(f)  ELIGIBLE INDIVIDUAL.  For purposes of the Plan, the term "Eligible
Individual" shall mean any employee of the Company or a Subsidiary, and any
director of the Company. An Award may be granted to an employee, in connection
with hiring, retention or otherwise, prior to the date the employee first
performs services for the Company or the Subsidiaries, provided that such Awards
shall not become vested prior to the date the employee first performs such
services.
 
(g)  FAIR MARKET VALUE.  For purposes of determining the "Fair Market Value" of
a share of Stock as of any date, Fair Market Value shall mean the average
between the lowest and highest reported sale prices of the Stock on that date on
the principal exchange on which the Stock is then listed or admitted to trading.
If the day is not a business day, the Fair Market Value of the Stock shall be
determined as of the last preceding business day.
 
(h)  SUBSIDIARIES.  The term "Subsidiary" means any corporation, partnership,
joint venture or other entity during any period in which at least a fifty
percent voting or profits interest is owned, directly or indirectly, by the
Company (or by any entity that is a successor to the Company), and any other
business venture designated by the Committee in which the Company (or any entity
that is a successor to the Company) has a significant interest, as determined in
the discretion of the Committee; provided, however, that except for options and
SARs designated as intended to be subject to Code section 409A, options and SARs
shall not be granted to employees or directors of Subsidiaries unless the
ownership of the Subsidiary satisfies Treas. Reg. §1.409A-1(b)(5)(iii).
 
(i)  STOCK.  The term "Stock" shall mean shares of common stock of the Company.
 


15

--------------------------------------------------------------------------------

